Citation Nr: 1532549	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-49 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to an effective date earlier than May 18, 2007, for the assignment of a 10 percent rating for a scar of the left humerus, residuals of fracture of the left humerus.

2.  Entitlement to an effective date earlier than May 18, 2007, for the assignment of a 10 percent rating for a scar of the right iliac crest, right hip, right leg from knee to top of femoral neck, below right knee post-operative residuals of fracture of the right femur.


REPRESENTATION

Appellant represented by: Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted a 10 percent increased rating for the scar left humerus, residuals of fracture of the left humerus and the scar right iliac crest, right hip, right leg from knee to top of femoral neck, below right knee post-operative residuals of fracture of the right femur, respectively, both effective May 18, 2007.  This effective date was chosen as it was the date of the Veteran's VA examination.  The Veteran appealed these effective dates.

The Board issued a July 2014 decision denying entitlement to an earlier effective date for an increased rating for both conditions.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which resulted in a January 2015 Joint Motion for Remand (JMR), and subsequent January 2015 Order by the Court granting the JMR.

The Veteran testified at a November 2012 videoconference hearing before the undersigned Acting Veteran's Law Judge.  A copy of the transcript is associated with the file.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

As noted in the Board's July 2014 decision, the issues of entitlement to increased ratings in excess of 10 percent for both scar disabilities has been raised by the Veteran, including an April 2015 statement from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1. The Board denied a compensable rating for the Veteran's scar disabilities in a June 1989 decision.  The decision became final.
 
2. The Veteran's increased rating claim for both scar disabilities on appeal was received by VA on March 4, 2008.  A May 18, 2007 VA Compensation and Pension examination documents pathology of the scars consistent with a compensable rating of 10 percent, and thus may be considered an informal claim.  The record does not contain any formal or informal claims prior to this date, to include VA examinations and VA treatment records.  In addition, the record does not contain any evidence that the Veteran's scar disabilities were consistent with a compensable evaluation prior to this date.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to May 18, 2007, for the assignment of a 10 percent rating for a scar of the left humerus, residuals of fracture of the left humerus,  have not been met. 38 U.S.C.A. § 5107, 5110 (West 2002); 38 C.F.R. § 3.102, 3.400 (2014).

2. The criteria for an effective date prior to May 18, 2007, for the assignment of a 10 percent rating for a scar of the right iliac crest, right hip, right leg from knee to top of femoral neck, below right knee post-operative residuals of fracture of the right femur,  have not been met. 38 U.S.C.A. § 5107, 5110 (West 2002); 38 C.F.R. § 3.102, 3.400 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A.§ 5103(a) requires notice to a claimant pursuant to the Veterans Claims Assistance Act (2000) be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini, at 119.

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has met its duty to notify.  VA sent an April 2008 letter to the Veteran with proper notice information.  Furthermore, for effective date claims such as here, where service connection has been granted and the claimant has appealed the effective date, the claim has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Once a claim for benefits has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. 

If any additional notice was required in this case, the Veteran has not provided any argument that lack of notice was prejudicial.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.

The Board also finds that VA has met its duty to assist.  VA has associated VA treatment records with the file, to include VA examinations.  There is no indication that additional private treatment records or relevant SSA records exist.  As such, the Board finds that VA has no duty to associate these records with the file.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to an earlier effective date for an increased rating for both scar disabilities.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Applicable Laws and Regulations

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  However, the Board does note that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 C.F.R. § 3.400(o) (2).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  In addition, once a formal claim for compensation has been granted, receipt of a VA hospitalization report, a record of VA treatment, or a record of hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a) .

38 C.F.R. § 3.155(c) provides that, when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  Under 38 C.F.R. § 3.157, once a formal claim for compensation has been allowed, the date of outpatient or hospital examination will be accepted as a claim when such reports relate to examination or treatment for which service connection has previously been established or when a claim specifying the benefit sought is received within one year thereafter.

A Board decision becomes final on the date stamped on the front of the decision.  38 C.F.R. § 20.1100.

III.  Analysis 

The Veteran contends that the effective date for a compensable rating for his scar disabilities should be earlier than May 18, 2007.  Specifically, the Veteran asserts that his 10 percent rating for both scars should be effective at the time of his April 15, 1994 VA examination, as he asserts it should be considered an informal claim. 

As previously discussed, the Board denied entitlement to a separate compensable rating in a June 1989 decision.  This became final on the date of the decision.

The June 2008 rating decision on appeal assigned an effective date for the increased rating of 10 percent for both scar disabilities of May 18, 2007.  This effective date was assigned pursuant to 38 C.F.R. § 3.400(o) (2), as the first date at which it became factually ascertainable that an increase in disability had occurred within one year of the Veteran's claim for an increased rating.  The Veteran filed an increased rating claim which was received by VA on March 4, 2008.

Thus, the Board will address two issues: (1) whether the medical evidence indicates a factually ascertainable increase in the severity of the Veteran's scar disabilities between March 4, 2007 and May 18, 2007, the remaining time one year prior to the receipt of the Veteran's March 4, 2008 increased rating claim; and, (2) as raised by the January 2015 Joint Motion for Remand, whether the Veteran filed an informal claim prior to May 18, 2007 which would warrant an earlier effective date for the increased rating for both scar disabilities.  In investigating this matter, the Board recognizes that a report of an examination or hospitalization may constitute an informal claim for an increased rating where a formal claim for compensation was previously granted.  See 38 C.F.R. § 3.157(b)(1).

With respect to the first issue, there is no medical evidence, to include VA treatment records, that show it is factually ascertainable that an increase in the severity of the Veteran's scar disabilities occurred at any time between March 4, 2007 and May 18, 2007.  As a result, an earlier effective date by this avenue is not warranted.

With respect to whether an informal claim for increase was filed at any time prior to the May 18, 2007 effective date for an increased rating and subsequent to the June 1989 Board decision, the Board finds that the Veteran did not file an informal claim identifying the benefit sought, see Stewart, supra, and there is no report of an examination or hospitalization that constitutes an informal claim.  See 38 C.F.R. § 3.157(b)(1).

The record does not contain any informal claim for an increased rating submitted by the Veteran between the June 1989 Board decision and the current effective date of May 18, 2007.  In making this determination, the Board recognizes the Veteran's March 1995 and April 1995 Notice of Disagreements (NOD) with respect to a July 1994 rating decision regarding the evaluation of residuals of fracture of the right femur, left humerus, and right tibia and fibula.  The Veteran did not specifically mention his scars, or reference an increase in the severity of his scars in either of these statements.  In addition, the Board notes that a September 1995 Statement of the Case (SOC) was issued in response to these NOD's, to which the Veteran did not perfect an appeal.  In fact, the Board notes an April 1997 statement from the Veteran in which he indicates that he does "hereby withdraw all 7 issues that are currently on appeal."  While the 1995 SOC did not list the Veteran's scar disabilities as issues on appeal, if the Veteran sought a compensable rating with respect to his scar disabilities or they had worsened in severity, it seems that he would have indicated as much at this time.

With respect to whether VA medical records or examinations during this time period could represent an informal claim for an increased rating, the Board has reviewed available VA treatment records and the April 1994, January 1997, and May 2007 VA examinations, in addition to private medical records submitted by the Veteran.

As noted in the April 2015 brief submitted by the Veteran's representative, the May 1994 VA examiner did note the Veteran's complaint of pain at the site of the two compression screws.  However, the examiner did not specifically mention any tenderness or pain with respect to the Veteran's scars.  It is not clear from this examination report that the Veteran's scars warranted a compensable evaluation.

The January 1997 VA examiner noted the Veteran's scars and documented "exquisite tenderness over the tibial fracture."  However, the examiner did not specifically indicate any tenderness or pain with respect to the Veteran's scars.  The Board reads this report of tenderness to be documenting pain and tenderness due to the right tibia and fibula fracture which was not able to be aligned and thus malunioned, as described by the same examiner.
In determining whether these VA examinations, or any additional medical records during this time period, constitute informal claims, the Board notes that "[t]he mere existence of medical records generally cannot be construed as an informal claim." Criswell v. Nicholson, 20 Vet.App. 501, 504 (2006); Brannon v. West, 12 Vet.App. 32, 35 (1998).  The Board certainly recognizes that the residuals of the Veteran's left arm and right leg fractures have resulted in a variety of issues, as documented by these VA examinations.  However, there is no indication in either examination, or available VA treatment records, that the Veteran's scars were tender or painful.  As a result, the Board finds that these records do not constitute an informal claim.  

With respect to the Veteran's May 18, 2007 VA examination, the Board finds that it may be construed as an informal claim.  However, there is no evidence of an increase in severity of the Veteran's scars during the period one year prior to this date.  As a result, recognition of this examination as an informal claim would not result in an earlier effective date.

Thus, the Board finds that an increased disability in the Veteran's scars was first factually ascertainable on May 18, 2007, the date of his VA examination.  No informal claim for increase was filed prior to this date.   As such, the effective date of the Veteran's claim for increase can be no earlier than May 18, 2007.  38 C.F.R. § 3.400(o) . Therefore, in light of the above, the Board finds that an effective date prior to May 18, 2007, for the 10 percent rating for the service-connected scar disabilities on appeal is not warranted, and the claims must be denied.

Again, the general rule regarding the effective date of a rating and award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1).  Regarding the scar disabilities, the date of receipt of the Veteran's claim for increase was March 4, 2008, and it is not factually ascertainable that entitlement arose earlier than May 18, 2007.   Even if the May 18, 2007 VA examination is construed as an informal claim, an earlier effective date would not be warranted as it is not factually ascertainable that an increase in disability occurred in the period one year prior to that date.  Accordingly, the date entitlement arose for an increased rating for the scar disabilities, May 18, 2007, is the appropriate effective date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997). 


ORDER

Entitlement to an effective date earlier than May 18, 2007, for the assignment of a 10 percent rating for a scar of the left humerus, residuals of fracture of the left humerus, is denied.

Entitlement to an effective date earlier than May 18, 2007, for the assignment of a 10 percent rating for a scar of the right iliac crest, right hip, right leg from knee to top of femoral neck, below right knee post-operative residuals of fracture of the right femur, is denied.




____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


